                                     PlF
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                          -X

 DEVON RODNEY,


                              Petitioner,                               MEMORANDUM & ORDER

               -against-                                                    ll-CR-00303-3(NGG)
                                                                             16-CV-3418(NGG)

 UNITED STATES OF AMERICA,




                               Respondent.
                                                           X
NICHOLAS G. GARAUFIS,United States District Judge.

       Petitioner Devon Rodney brings this pro se petition for a Writ of Habeas Corpus pursuant

to 28 U.S.C. § 2255 (the "Petition"). fSee Mot. to Vacate ("Pet.")(Dkt. 585).) Petitioner argues

that, in light of Johnson v. United States, 135 S. Ct.2551 (2015), he is entitled to relieffrom his

conviction for brandishing a firearm in connection with assault with a dangerous weapon in aid

ofracketeering under 18 U.S.C. § 924(c). (See Pet.) For the following reasons, the Petition is

DENIED.


I.     BACKGROUND

       Petitioner was a leader of a criminal organization identified as the "Six Tre Outlaw

Gangsta Disciples Folk Nation"("Six Tre"). (See Pet'r Sentencing Mem.("Sent. Mem.")(Dkt.

129).) This organization operated in the Ebbets Field housing projects in the Flatbush area of

Brooklyn for several years. (Id) While Petitioner led the organization, its members were

responsible for numerous acts of gang-related violence, including homicides, non-fatal

shootings, and commercial robberies in and aroimd Flatbush and elsewhere. (Id)

       On November 21,2013,Petitioner pleaded guilty to Counts One and Thirteen ofthe

Superseding Indictment, which charged racketeering, in violation of 18 U.S.C. § 1962(c), and
                                                 1
charged Petitioner with using, carrying, and brandishing a firearm during and in relation to an

assault with a deadly weapon in aid of racketeering, in violation of 18 U.S.C. § 924(c)(l)(a)(ii).

tSee Nov. 21,2013 Min. Entry(Dkt. 104); Superseding Indictment(S-3)("Sup. Ind.")(Dkt. 71)

   6-7,11, 14,45.) In pleading guilty to racketeering. Petitioner allocuted to Racketeering Act 4

(attempted murder,in violation ofNew York Penal Law §§ 125.25(1), 110.00, and 20.00), and

Racketeering Act 7(Hobbes Act Robbery Conspiracy, in violation of 18 U.S.C. § 1951(a)). (See

Nov. 21,2013 Min. Entry; Sup. Ind.       11,14.) In pleading guilty to Count Thirteen, Petitioner

allocuted to the fact that a firearm was possessed and brandished in connection with the

attempted murder of a rival gang member known by the street name of"Wrinkles"; this is the

same incident that was charged in Count Twelve as an assault with a dangerous weapon in aid of

racketeering. (See Nov. 21,2013 Min. Entry; Sup. Ind. ^[1143-45.) On March 12,2014,

Petitioner was sentenced to 156 months ofimprisonment on Count One ofthe Superseding

Indictment under 18 U.S.C. § 1962(c), and 84 months ofimprisonment on Count Thirteen ofthe

Superseding Indictment under 18 U.S.C. § 924(c)(l)(A)(ii).(^ J.(Dkt. 134).)

       On June 23,2016,Petitioner filed the instant petition, arguing that, in light of Johnson.

"the crime of assault in aid ofracketeering no longer qualifies as a 'crime of violence'...[which

is] an essential element ofthe conviction for brandishing a firearm." (Pet. at 5.) Petitioner

further argues that "[ajssault in aid ofracketeering does not qualify under the so called 'residual

clause' of §924(c)" and "is not a crime of violence under the 'force clause' of§ 924(c) because it

does not necessarily require as an element either,(1)the presence of violent physical force, or(2)

the intentional employment ofsuch force." (Id.) The court ordered the Government to respond

on January 29,2019(see Jan. 29,2019 Order(Dkt. 593)), and it did so on February 28, 2019.

(See Resp. in Opp'n to Mot. to Vacate ("Gov't Resp.")(Dkt 594).)
n.      DISCUSSION

        A.      Waiver of Collateral Attack

        In his plea agreement. Petitioner agreed "not to file an appeal or otherwise challenge, by

petition pursuant to 28 U.S.C. § 2255 or any other provision,[his] conviction or sentence in the

event the [cjoxirt imposes a term ofimprisonment of377 months or below." (Plea Agreement

(Dkt. 594-1)II4.) The Government argues that this waiver precludes the instant collateral

challenge, and that the Petition should therefore be denied in its entirety. tSee Gov't Resp. at 3.)

The court agrees.

       "With limited exception, courts will enforce a knowing and voluntary waiver ofthe right

to appeal and collateral attack." Collier v. United States. No. lO-CR-820-2(NGG),2019 WL

296767, at *12(E.D.N.Y. Jan. 23, 2019k see also Sanford v. United States. 841 F.3d 578,580

(2d Cir. 2016)("While plea agreements are to be applied narrowly and construed strictly against

the government, exceptions to the presumption ofthe enforceability ofa waiver... occupy a

very circumscribed area of our jurisprudence."(alteration in original)(intemal citation and

quotation marks omitted)). "A defendant who executes such a waiver may not make a collateral

challenge to his sentence or conviction based on events that occurred prior to entry ofthe guilty

plea." Collier. 2019 WL 296767, at *12; see also Parisi v. United States. 529 F,3d 134, 138(2d

Cir, 2008). "While a voluntary waiver ofcollateral attack is generally enforceable, a criminal

defendant does not waive the right to appeal or collateral attack on the basis that 'the plea itself,

including the waiver, was not intelligent or voluntary.'" Collier. 2019 WL 296767, at *13

fquoting United States v. Ritter. 700 F. App'x 10,11 (2d Cir. 2017)(summary order)).

       Therefore, Petitioner may not collaterally challenge his conviction under his plea

agreement based on events that occurred prior to his negotiation and acceptance of his plea. See

Collier, 2019 WL 296767, at *13. Petitioner has not alleged that he failed to imderstand the

                                                  3
offense to which he was pleading due to ineffective assistance of counsel, nor that the waiver
was otherwise not intelligent or voluntary. Rather, he argues that his conviction under

18 U.S.C. § 924(c) must be overturned because of a change in law announced by the Supreme

Court after his conviction. (See Pet. at 5(arguing that "[ajfter Johnson...,the crime of assault

in aid ofracketeering no longer qualifies as a 'crime of violence.").) Despite Johnson, however.

Petitioner's collateral attack waiver remains enforceable, as a change in law does not constitute

grounds to disregard a plea agreement's collateral attack waiver.       Collier. 2019 WL 296767,

at *15-16; Sanford. 841 F.3d at 580("[A] defendant's "inability to foresee [a change in the law]

does not supply a basis for failing to enforce an appeal waiver. On the contrary, the possibility

of a favorable change in the law after a plea is simply one ofthe risks that accompanies pleas and

plea agreements."(alteration in original)(internal citation and quotation marks omitted)).

Petitioner's Johnson claim is thus barred by the terms of his plea agreement.

       B.      Petitioner's Johnson Claim

       Even if Petitioner had not waived his right to raise a collateral attack, his claims fail on

the merits. The version of 18 U.S.C. § 924(c)(3) applicable at the time of sentencing defines

"crime of violence" as a felony that:

              (A) has as an element the use, attempted use, or threatened use of
              physical force against the person or property of another, or

              (B)that by its nature, involves a substantial risk that physical force
              against the person or property of another may be used in the course
               of committing the offense.

18 U.S.C. § 924(c)(3). Paragraph(A)is commonly known as either the "force clause" or the

"elements clause." Paragraph(B)is commonly known as the "residual clause" or "risk-of-force

clause." To prevail on his Johnson claim. Petitioner must show that the crimes he was convicted

offall under neither the "force clause" nor the "residual clause." See Thomas v. United States.
No. 13-CR-158(ARR),2018 WL 3094936, at *3(E.D.N.Y. June 22,2018). Therefore, even if

§ 924(c)(3)(B)'s "residual clause" is unconstitutionally vague, Petitioner will not prevail on his

claim if his conviction of assault in aid ofracketeering falls under § 924(c)(3)(B)'s "force

clause."


       Petitioner argues that "[a]ssault in [a]id of[r]acketeering is not a crime of violence imder

the 'force clause' of§ 924(c) because it does not necessarily require as an element either,(1)the

presence of violent physical force, or(2)the intentional employment of such force." ("See Pet. at

5.) The court disagrees. In interpreting "violent physical force" of Section 924(c)(3)(A), courts

look to Johnson v. United States. 559 U.S. 133,139-40(2010)("Johnson 1"). which interpreted

the physical force component of ACCA's similarly-worded "force clause" as meaning "simply

'violent force—^that is, force capable of causing physical pain or injury to another person.'" Hill.

890 F.3d at 58; see also Stokeling v. United States, 139 S. Ct. 544,553(2019)("[T]he force

necessary to overcome a victim's physical resistance is inherently 'violent' in the sense

contemplated by Johnson 111 and 'suggest[s] a degree of power that would not be satisfied by the

merest touching.'"(citation omitted)).

       In "determining whether a[ particular] offense is [considered] a 'crime of violence'

under" the "force clause" of§ 924(c), courts in the Second Circuit"employ a 'categorical

approach.'" United States v. Ivezai. 568 F.3d 88,95(2d Cir. 2009)(quoting United States v.

Acosta. 470 F.3d 132,135(2d. Cir. 20061h see also United States v. Hill. 890 F.3d 51, 55(2d

Cir. 2018)(applying the categorical approach after Johnson D. This approach "focus[es] on the

intrinsic nature ofthe offense rather than on the circumstances of a particular crime," Ivezai. 568

F.3d at 95(quoting Acosta. 470 F.3d at 135), and, when applying the categorical approach,

courts examine what the offense necessarily entailed, rather than "the facts underlying the case,"
Moncrieffe v. Holder. 569 U.S. 184,190(2013). Thus,the court"must presume that the

conviction 'rested upon [nothing] more than the least ofth[e] acts' criminalized, and then

determine whether even those acts are encompassed by the generic federal offense." Id. at 191

(alterations in original)(quoting Johnson. 559 U.S. at 137). Hence,"an offense is a crime of

violence within the meaning of§ 924(c)(3)'s force clause only if it necessarilv involves the use,

attempted use, or threatened use of physical force against the person or property of another."

Thomas.2018 WL 3094936, at *11 (emphasis in original)(citing Moncrieffe. 569 U.S. at 190).

       Brandishing and using a gun during an assault in aid ofracketeering necessarily involves

the use offorce that is capable of causing physical pain or injury to another person. This is

because "use, attempted use, or threatened use of physical force," 18 U.S.C. § 924(c)(3),

invovles the use of"violent force—^that is force capable of causing physical pain or injury to

another." Hill. 890 F.3d at 58-60(quoting Johnson 1. 559 U.S. at 140). The use of a firearm

during an assault is clearly capable ofcausing serious physical pain or injury to another

individual. Cf United States v. Walker.442 F.3d 787, 788(2d Cir. 2006)("[CJategorically, his

conviction [ofattempted assault in the second degree] involved an attempt to cause physical

injury by means ofa deadly weapon or dangerous instrument. To (attempt to) cause physical

injury by means ofa deadly weapon or dangerous instrument is necessarily to (attempt to) use

'physical force,' on any reasonable interpretation of that term, and necessarily creates 'a serious

potential risk of physical injury to another.'"(citations omitted)); see also United States v.

Solorzano. No. 12-CR-236(GPC),2017 WL 2172211, at *3(S.D. Cal. May 17,2017)(fmding

that "assault with a deadly weapon in aid ofracketeering ... [is a] crime[] of violence... under

the force clause of§ 924(c).").
        Petitioner has not provided any evidence to the contrary. He has not shown that assault

in aid ofracketeering has ever been applied in the absence of actual, attempted, or threatened

force. See Hill. 890 F.3d at 59 (rejecting a defendant's argument that Hobbs Act robbery is not a

crime of violence because the defendant failed to show that in either "his own case or other


cases," the Hobbs Act had ever been applied in the absence of actual, attempted, or threatened

force, so as to demonstrate a "realistic probability" that Hobbs Act robbery was not categorically

a violent crimeh see also Gonzales v. Duenas-Alvarez. 549 U.S. 183,193(2007)(holding that

showing a predicate conviction is not categorically a crime of violence "requires more than the

application oflegal imagination to ...[a] statute's language"). Brandishing a gun during m

assault in aid ofracketeering is therefore categorically a crime of violence under the "force

clause" of§ 924(c).

        Moreover,the Second Circuit has held that conspiracy to commit an assault in aid of

racketeering is a crime of violence. See United States v. Barrett. 903 F.3d 166,175(2d Cir.

2018)("[I]t has long been the law in this circuit that a conspiracy to commit a crime of violence

is itself a crime of violence under 18 U.S.C. § 924(c)(3)."(citing United States v. Desena. 287

F.3d 170,181 (2d. Cir. 2002)(concluding that conspiracy to commit assault in aid of

racketeering is a crime of violence))). Ifthe conspiracy to commit assault in aid ofracketeering

is a crime of violence, surely the substantive act itselfis a crime of violence as well,

m.     CONCLUSION

       For the foregoing reasons, the Petition(Dkt. 585)is DENIED. Further, this court has

considered all ofPetitioner's arguments and considers them to be without merit. Because the

Petitioner has not made a substantial showing of a denial ofa constitutional right, a certificate of

appealability will not be issued. See 28 U.S.C. § 2253(c). In addition, this court certifies under
28 U.S.C. § 1915(a)(3)that any appeal from this Order would not be taken in good faith. See

Coppedge v. United States, 369 U.S. 438,444-45 (1962).

       The Clerk of Court is respectfully DIRECTED to mail a copy ofthis order by certified

mail,retum receipt requested, and by regular mail with proof of mailing, to pro se Petitioner

Devon Rodney at his address ofrecord.

       SO ORDERED.

                                                                     s/Nicholas G. Garaufis
Dated: Brooklyn, New York                                          i/ich6las g. garauMs
       June )^ ,2019                                               United States District Judge
